Motion for leave to appeal to the Court of Appeals granted. [See ante, p. 807.1 The following question is certified: “ After a trial of this contrasted probate proceeding, in which, the surrogate directed a verdict on all issues except one which he submitted to the jury; and the jury disagreed and did not bring in any verdict, and no decree was entered from which an appeal could be taken, did the surrogate have jurisdiction and authority thereafter to make an order limiting the new trial to the one issue which had been submitted to the jury on the first trial? ” Present — Lazansky, P. J., Carswell, Johnston and Adel, JJ.